BIRD, Judge
(dissenting).
The construction placed on KRS 159.140 (1) in this opinion unduly limits the activities of the attendance officer. It, in substance, provides that an attendance officer whose duties are not sufficient to keep him employed full time must do nothing else in promotion of the school program even though the salary attached is sufficient compensation for full time service. Such construction is inconsistent with the principles of sound governmental economy and could not have been the intention of the General Assembly. The dual capacity employment as clerk-attendance officer is wholly consistent with KRS 159.140(9). Opal Miller, without being designated as clerk-attendance officer, could be and was required by the Board of Education to perform the duties of clerk to the superintendent under subsection (9) of KRS 159.140.
I cannot concur in a reversal upon the ground assigned.